John Dafforne Attourny to lames Matthews of New-yorke plaint. conta John Keen Defend* in an action of the ease for not paying the Quantity of 1051 Gilders 10 Stivers wampum or the value of £ :26.5:9. or thereabouts in money due to sd Matthews upon Account with due Interest and damages &ca. . . . The Jury . . . found for the plaint, twenty Six pounds five Shillings nine pence in money and costs of Court allowd thirty three Shillings.
Execution issued pr° Octobr 1679.
[See Keen v. Matthews, below, p. 1078.]